IN THE SUPREME COURT OF IOWA
                             No. 11–1867

                          Filed April 6, 2012


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

WILLIAM MICHAEL VILMONT,

      Respondent.



      On review from the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance commission reports respondent committed ethical

misconduct and recommends the attorney be suspended from the

practice of law. LICENSE SUSPENDED.



      Charles L. Harrington and Elizabeth E. Quinlan, Des Moines, for

complainant.



      William M. Vilmont, Camanche, pro se.
                                       2

CADY, Chief Justice.

      The Iowa Supreme Court Attorney Disciplinary Board brought a

complaint against William Vilmont alleging multiple violations of the Iowa

Rules of Professional Conduct after he charged and collected a minimum

fee from a client for his representative services in a criminal case.    A

division of the Grievance Commission of the Supreme Court of Iowa

found Vilmont violated the rules and recommended we suspend his

license to practice law for a period of thirty days. On our de novo review,

we find Vilmont violated the rules of professional conduct. We suspend

Vilmont’s license to practice law for a period of thirty days.

      I. Background Facts and Proceedings.

      William M. Vilmont is a lawyer licensed to practice law in Iowa. He

maintained an office in Clinton where he practiced law until May 2010.

At that time, he discontinued his practice and closed his office.      The

events of this disciplinary proceeding occurred during the months prior

to the time Vilmont stopped practicing law.       Vilmont has no record of

prior discipline, but did receive a letter of admonition from the Board in

1994 for representing codefendants in a criminal case without properly

disclosing the conflict of interest.

      On January 11, 2010, Vilmont entered into an attorney-client

relationship with an individual named Scott Halverson. Halverson had

been charged by state authorities with the crime of enticing a minor.

Vilmont agreed to represent Halverson in the state criminal proceeding.

Halverson signed a written fee contract prepared by Vilmont. Under the

terms of the agreement, Halverson agreed to pay Vilmont $225 per hour

for his services and further agreed to give Vilmont a retainer of $2500.

Additionally, the contract provided for a minimum attorney fee of $2500.

Vilmont customarily charged a minimum fee for his services in all
                                    3

criminal cases.   Halverson’s father, Keith Halverson, gave Vilmont a

retainer of $2500.       The retainer was placed in a trust account

maintained by Vilmont.

      Following the initial client conference, Vilmont entered a written

appearance on behalf of Halverson in the criminal case and filed a waiver

of the preliminary hearing.    On January 25, 2010, the district court

dismissed the charges against Halverson. The dismissal was entered at

the request of the State.     The State asked the court to dismiss the

charges after it learned federal authorities had filed charges against

Halverson in federal court involving the same matter. Vilmont did not

represent Halverson in the federal criminal proceeding.

      On January 30, 2010, Vilmont withdrew the $2500 retainer from

his trust account as payment for his services in representing Halverson

in state court.    He did not provide notice or a contemporaneous

accounting to Halverson.

      Subsequently, on numerous occasions, Keith Halverson asked

Vilmont to return the retainer and provide an accounting.        Vilmont

ignored his requests until June 2010. At that time, Vilmont provided an

accounting to the Board and later to Halverson. The accounting showed

Vilmont worked a total of 3.7 hours in the case and charged $2500 for

his services.   His services included one hour for responding to the

request for an accounting.

      The Board charged Vilmont with numerous ethical violations. At

the disciplinary hearing before the commission, Vilmont was generally

uncooperative and unapologetic, but did not contest the facts. Almost

defiantly, but without support, he maintained the fee he charged was not

unreasonable.
                                        4

      The    commission      found    Vilmont   charged      and    collected   an

unreasonable fee in violation of Iowa Rule of Professional Conduct

32:1.5(a).   As a result, the Board additionally found the fee was not

earned when Vilmont withdrew it from his trust account, in violation of

rule 32:1.15(c).      The commission also found Vilmont both failed to

properly deliver funds belonging to a client or third person and failed to

provide a timely accounting, in violation of rule 32:1.15(d). Furthermore,

the commission found Vilmont violated numerous court rules governing

the operation of lawyer trust accounts when he withdrew the fee from his

trust account, including failing to timely notify the client of the

withdrawal and provide an accounting of the withdrawal, all in violation

of rule 32:1.15(f).

      II. Scope of Review.

      We review attorney disciplinary actions de novo. Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Dolezal, 796 N.W.2d 910, 913 (Iowa 2011). We

give respectful consideration to the findings and recommendations of the

commission, but are not bound by them.            Id.    The Board must prove

misconduct by a convincing preponderance of the evidence. Id.

      III. Findings and Disposition.

      We     have     previously   outlined   rules     governing   the   use   of

nonrefundable advance fees or minimum fee contracts in our profession.

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Frerichs, 671 N.W.2d
470, 475–77 (Iowa 2003); see also Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Apland, 577 N.W.2d 50, 57 (Iowa 1998). The bottom line is

that it is unethical for a lawyer to enter into a nonrefundable advance-fee

contract except in a case involving a general retainer.             Frerichs, 671

N.W.2d at 475. Yet, we have cautioned that a criminal defense lawyer

would be hard-pressed to try to utilize this exception to charge a
                                     5

minimum, nonrefundable fee for representing a defendant in a criminal

case. See id. at 477; Iowa Ct. R. 45.9(2).

      In this case, the minimum fee contract utilized by Vilmont was

clearly unethical.    The contract was direct and to the point.          It

established an hourly fee for services that would be rendered by Vilmont,

but imposed a floor of $2500. This type of contract was recognized in

Frerichs to be unethical and is prohibited by court rule 45.9(2).

Accordingly, Vilmont cannot use the contract to justify the minimum fee

he charged and collected from his client. Moreover, the amount of the

fee charged and collected by Vilmont for performing the limited and

insignificant services in representing his client was, without question,

unreasonable under the factors outlined in rule 32:1.5(a). We conclude,

without the need for further explanation, that Vilmont contracted,

charged, and collected an unreasonable fee in violation of rule 32:1.5(a).

As found by the commission, the reasonable fee for the services rendered

by Vilmont under the circumstances would have been $607.50.

      A violation of one rule of professional conduct often implicates

other rules of professional conduct. Here, Vilmont also violated the trust

account rule by failing to properly treat the retainer as an advance fee

and by failing to follow the rules governing advance fees. See Iowa Ct. R.

45.7; see also id. r. 32:1.15(c), (f). He also failed to promptly render an

accounting when requested. See id. r. 32:1.15(d).

      In considering the discipline in this case, we recognize the basic

unethical conduct centered on an impermissible fee arrangement

followed by the failure to render an accounting when requested.        The

other violations essentially launched from the unethical minimum-fee

arrangement.     Yet, our cases and our rules clearly made the fee

arrangement unethical, and Iowa lawyers have been provided ample
                                       6

notice. See Apland, 577 N.W.2d at 60 (imposing public reprimand for

charging a nonrefundable advance fee after recognizing the bar had not

been previously provided guidance on how to handle advance-fee

payments). Thus, we do not believe the conduct in this case warrants a

public reprimand. At the same time, we give respectful consideration to

the recommendation of the sanction by the commission. Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Lustgraaf, 792 N.W.2d 295, 297 (Iowa 2010).

Considering all of the relevant factors in this case, we agree with the

commission that a thirty-day suspension is an appropriate discipline.

This discipline comports with our cases and is consistent with the goals

served by the imposition of attorney discipline. Additionally, a thirty-day

suspension in this case is generally consistent with our prior cases

regarding fee discipline. See Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Ries, ___ N.W.2d ___, ___ (Iowa 2012) (imposing thirty-day suspension for

single violation of failure to timely return overpaid client funds); Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Boles, 808 N.W.2d 431, 442–43

(Iowa 2012) (imposing thirty-day suspension for withdrawing and failing

to   promptly      refund   unearned       fees   and   failing   to   provide

contemporaneous billing); Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Parrish, 801 N.W.2d 580, 589–90 (Iowa 2011) (imposing sixty-day

suspension for several occasions of failing to return client funds from

retainers when they had not been earned); Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Feeney, 657 N.W.2d 454, 457 (Iowa 2003) (imposing

thirty-day suspension for failure to promptly repay client funds).

      IV. Conclusion.

      We suspend Vilmont’s license to practice law in Iowa for thirty

days. This suspension applies to all facets of the practice of law. Iowa

Ct. R. 35.12(3).     Vilmont must comply with Iowa Court Rule 35.22
                                    7

dealing with notification of any clients and counsel. Costs of this action

are taxed to Vilmont pursuant to Iowa Court Rule 35.26(1).           As a

condition to reinstatement, Vilmont shall pay all court costs and refund

to Keith Halverson the sum of $1893.50. Automatic reinstatement shall

not be ordered until all costs and restitution have been paid and Vilmont

has filed a written verification of payment with the court and the board.

      LICENSE SUSPENDED.